Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 Claim Objections
Claim 15 is objected to because of the following informalities:  
Could read “the optical element” because line 5 is ready disclosed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13-14, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 10, recites the phrase "the color of the underlying surface of the article without the application of additional pigments or dyes to the article" in claim 10 is a relative and negative term which renders the claim indefinite.  The term "without" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since, page 67 of the original specification stated that “the textile and/or nonwoven textile layers using adhesive or solvent to bond together”. Whether the footwear article consisting of an optical element, upper and sole? 
Claims 21, 26, recites “the optical element does not include pigments or dyes”
Claims 11, 13-14, 23 are dependent of claim 10, and are likewise indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-11, 13-16, 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, Jr. (2015/0250263—hereinafter, Robinson).
Regarding claim 10, Robinson discloses an article of footwear (fig.1 shown a footwear article having an upper attached to a sole structure; the upper having a plurality of layers and colors and a plurality of different shapes, par [0044-0045]) comprising: 
a sole combined with an upper for an article of footwear, wherein the upper includes a synthetic leather textile (par [0020], the upper having an inner surface and outer surface 102) having a first surface and the first surface of the synthetic leather textile forms an externally-facing side of the upper; and an optical element (semitransparent film 300, fig.3A and reflective layer 310, and/or fig.3B, par [0044-0045]) having a first side and a second side opposing the first side, wherein the first side of the optical element is operably disposed on the first surface of the synthetic leather textile (fig.1), and the optical element imparts a structural color having at least one hue (par [0044-0045]), a portion of the externally-facing side of the upper defined by the textile; wherein the optical element comprises at least two layers (par 0045] stated the reflective film 310 can be similar to the semitransparent film 300; the film can be composed a thin plastic sheet coated with thin metal film, such as gold, silver, or aluminum and par [0044] stated the film layer can be silicon dioxide, titanium dioxide and among others); 
But,Robinson does not explicitly disclose where a first layer comprises silicon dioxide and a second layer comprises titanium dioxide, wherein the structural color differs from 

Regarding claims 11, 13, Robinson discloses the article of claim 10, wherein the first layer and the second layer are adjacent one another (fig.3B shown first and second film layers are adjacent to one another); wherein the structural color has at least one hue selected from cyan, indigo, violet, blue, blue-green, and purple green (par [0044-0045]); 
Regarding claim 14, Robinson discloses the article of claim 10, wherein the structural color is limited to one, two or three hues selected from a hue group (par [0039, 004-0045]), but does not disclose the hue group is selected from the group consisting of cyan, indigo, violet, blue, blue-green, or purple green. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different groups of colors for the upper in order to achieve an optimal configuration, since discovering the optimum or groups of colors for the upper of the footwear involves only routine skill in the art.

Regarding claim 15, Robinson discloses a article of footwear (fig. 1) comprising: a sole combined with an upper for an article of footwear (fig. 1 shown an upper attached to a sole), wherein the upper (fig.3A-3C) includes a textile having a first surface, the 

Regarding claim 20, Robinson does not disclose wherein the optical element comprises at least two layers, where a first layer comprises silicon dioxide and a second layer comprises titanium dioxide, wherein the first layer and the second layer are adjacent one another. But Robinson further discloses a plurality of layers 304 and 306 are stack adjacent to one another (fig.3B, par [0044-0045]). However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made first a first layer of the optical element comprises titanium dioxide; wherein a second layer of the optical element comprises silicon dioxide, such modification would be consider a mere choice of a preferred material on the basis of its suitability for the intended use.
Regarding claims 21-22, Robinson discloses  the article of claim 15, wherein the optical element does not include pigments or dyes (par 0045] stated the reflective film 310 can be similar to the semitransparent film 300; the film can be composed a thin plastic sheet coated with thin metal film, such as gold, silver, or aluminum and par [0044] stated the film layer can be silicon dioxide, titanium dioxide and among others); wherein the structural color is not the result of light impinging upon pigments or dyes  (par 0045] stated the reflective film 310 can be similar to the semitransparent film 300; the film can be composed a thin plastic sheet coated with thin metal film, such as gold, silver, or aluminum and par [0044] stated the film layer can be silicon dioxide, titanium dioxide and among others.

Regarding claim 24, Robinson discloses an article of footwear (fig.1 shown a footwear article having an upper attached to a sole structure; the upper having a plurality of layers and colors and a plurality of different shapes, par [0044-0045]) comprising: a sole combined with an upper for an article of footwear, wherein the upper includes a textile having a first surface, the first surface of the textile is defined by a first polymeric material, and the first surface of the textile forms an externally-facing side of the upper (par [0039]); and an optical element (semitransparent film 300, fig.3A and reflective layer 310, and/or fig.3B, par [0044-0045]) having a first side and a second side opposing the first side, wherein the first side of the optical element is operably disposed on the first surface of the textile (fig.3A-3C), and the optical element imparts a structural color having at least one hue selected from cyan, indigo, violet, blue, blue-green, and purple green, a portion of the externally-facing side of the upper defined by the textile (par [0044-0045]);
wherein the optical element comprises at least two adjacent layers having different refractive indices and wherein the optical element includes 2 to 6 layers (fig.3A, 3B and par [0044-0045] stated that a plurality of film layers discloses on the upper 102), but does not discloses wherein the structural color is color caused through physical phenomena of light with the optical element unlike color caused by the absorption or 
Regarding claims 25-27, Robinson discloses the article of claim 24, wherein the physical phenomena is selected from: light scattering, light refraction, light reflection, light interference, light diffraction, or a combination thereof (fig.3B and par [0044-0045]); wherein the optical element does not include pigments or dyes (par 0045] stated the reflective film 310 can be similar to the semitransparent film 300; the film can be composed a thin plastic sheet coated with thin metal film, such as gold, silver, or aluminum and par [0044] stated the film layer can be silicon dioxide, titanium dioxide and among others); wherein the structural color is not the result of light impinging upon pigments or dyes (par 0045] stated the reflective film 310 can be similar to the semitransparent film 300; the film can be composed a thin plastic sheet coated with thin metal film, such as gold, silver, or aluminum and par [0044] stated the film layer can be silicon dioxide, titanium dioxide and among others).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-11, 13-16, 20-27 have been considered but are moot in view of the new ground rejections as discussed above.
Furthermore, the claim amendments have been introduced new 112(b) as discussed above.

Allowable Subject Matter
Claims 1-5, 8 allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Timothy K Trieu/Primary Examiner, Art Unit 3732